Abatement Order filed June 16, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00595-CR
                                 ____________

                         JOHNTAY GIBSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1378280


                            ABATEMENT ORDER
      The trial court failed to submit findings of fact and conclusions of law on the
voluntariness of appellant’s statement. Article 38.22, section 6 of the Texas Code of
Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily, even
if appellant did not request them or object to their absence. Tex. Code Crim. Proc.
art. 38.22 § 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). The
statute is mandatory and the proper procedure to correct the error is to abate the
appeal and direct the trial court to make the required findings and conclusions. See
Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

        On appeal, appellant claims the trial court erred in denying his motion to
suppress the second part of his videotaped interview because officers failed to re-
warn him in accordance with Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16
L. Ed. 2d 694 (1966), and article 38.22 of the Texas Code of Criminal Procedure.
Accordingly, the trial court is directed to reduce to writing its findings of fact and
conclusions of law on the voluntariness of the second part of appellant’s videotaped
interview. The trial court is further directed to have a supplemental clerk’s record
containing those findings filed with the clerk of this Court on or before July 15,
2016.

        The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

        It is so ORDERED.



                                   PER CURIAM